DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2017/0228579).
	In regard to claim 1, Zhu et al. teach an apparatus for imaging a fingerprint, comprising: a light source configured to generate light (element 110), wherein a light intensity distribution of the light generated by the light source conforms to a preset encoding mode (paragraph 54, intensity); a sensing surface on which the light generated by the light source forms a signal light with fingerprint information (paragraph 28 and element 150); and an imaging module configured to image the signal light to obtain a fingerprint image (element 1302).
	In regard to claim 18, Zhu et al. teach driving the light source to generate light, wherein a light intensity distribution of the light generated by the light source conforms to a preset encoding mode (element 501, encoding circuit is pre-preprogrammed), and the light generated by the light source forms a signal light with fingerprint information on the sensing surface; and imaging the signal light by the imaging module to obtain a fingerprint image (paragraph 28). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2-7, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Cheng et al. (US 2020/0349335).
In regard to claim 2, Zhu et al. teach wherein the preset encoding mode comprises a distribution code or a light source code (paragraph 54, light source intensity) but does not teach wherein the distribution code comprises at least one distribution pattern, and the light source code comprises at least one light source pattern.
	Cheng et al. teach a light source pattern (figs. 2-6).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhu et al. with the pattern of Cheng et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Zhu et al. with the pattern of Cheng et al. because it would reduce interference from neighboring light sources.
In regard to claim 3, Zhu et al. teach wherein the light source comprises a plurality of display modules, and each of the plurality of display modules is configured to generate light with a light intensity distribution having a distribution pattern (paragraph 47, light source includes multiple LEDs. paragraph 55, light emitted with different optical characteristics at each point in time).
In regard to claim 4, Zhu et al. teach wherein the plurality of display modules are configured to generate light having different distribution patterns simultaneously; or adjacent display modules are configured to generate light having different distribution patterns (paragraph 15, lights with different optical characteristics may last for a period of time. paragraph 55, lights with different optical characteristics at each point in time).
In regard to claim 5, Zhu et al. teach wherein the light source comprises one or more display modules (paragraph 37, multiple light sources of same or different color), and each of the one or more display modules is configured to sequentially generate light having a plurality of distribution patterns 
In regard to claim 6, Cheng et al. teach wherein the distribution pattern is at least selected from a group comprising Lambertian distribution, Batwing distribution and Side-light emitting distribution, and the light source pattern is at least selected from a group comprising a plus sign shape pattern, a minus sign shape pattern (fig. 5, rectangle is a minus shape), an X-shaped pattern, a Z-shaped pattern, an M-shaped pattern, an L-shaped pattern and a Y-shaped pattern.
In regard to claim 7, Zhu et al. teach wherein the imaging module is configured to image the signal light to obtain an initial fingerprint image (fingerprint image sensor element 405), and the apparatus further comprises a processing module configured to obtain a processed fingerprint image based on the encoding mode and the initial fingerprint image (element 402 decoding circuit).
In regard to claim 13, Zhu et al. teach wherein the light source comprises one or more display modules, and each of the one or more display modules is configured to sequentially display a plurality of light source patterns within a preset imaging time period (paragraph 15, lights with different optical characteristics may last for a period of time. paragraph 55, different optical characteristics at each point in time).
In regard to claim 15, Zhu et al. teach wherein the processing module is further pre-stored with the light source code to control the light source to display the light source pattern (see encoding circuit 401, all programs are pre-stored on a circuit).
In regard to claim 16, Zhu et al. and Cheng et al. teach all the elements of claim 16 except wherein the light source comprises an OLED display or OLED display pixels (Cheng et al. teach using display light sources in paragraph 12 but do not specifically teach OLED pixels).
Official Notice is taken that at the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhu et al. and Cheng et al. with a well-known OLED display. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Zhu et al. and Cheng et al. with a well-known OLED display because they provide a light weight high contrast display that works predictably.
.
Allowable Subject Matter
Claims 8-12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claim 8, the prior art fails to teach the point spread function in combination with the claim’s other features.
In regard to claim 10, the prior art fails to teach the emergent light having an angle within a range from 40 degrees to 60 degrees has a light intensity distribution conforming to the distribution code.
In regard to claim 11, Zhu et al. teach different codes at different times. Zhu et al. fail to teach multiple modules simultaneously displaying the light source pattern.
In regard to claim 14, the prior art fails to teach or make obvious the spatial period in combination with the claim’s other features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623